Case 20-12456-JTD   Doc 1465-2   Filed 06/22/21   Page 1 of 150




                         Exhibit B

                         Complaint




                           -6-
                                                                             E-FILED
Case 20-12456-JTD   Doc 1465-2   Filed 06/22/21   Page 2 of 150      5/4/2021 3:31 PM
                                                                   CLERK & MASTER
                                                         DAVIDSON CO. CHANCERY CT.
Case 20-12456-JTD   Doc 1465-2   Filed 06/22/21   Page 3 of 150
Case 20-12456-JTD   Doc 1465-2   Filed 06/22/21   Page 4 of 150
Case 20-12456-JTD   Doc 1465-2   Filed 06/22/21   Page 5 of 150
Case 20-12456-JTD   Doc 1465-2   Filed 06/22/21   Page 6 of 150
Case 20-12456-JTD   Doc 1465-2   Filed 06/22/21   Page 7 of 150
Case 20-12456-JTD   Doc 1465-2   Filed 06/22/21   Page 8 of 150
Case 20-12456-JTD   Doc 1465-2   Filed 06/22/21   Page 9 of 150
Case 20-12456-JTD   Doc 1465-2   Filed 06/22/21   Page 10 of 150
Case 20-12456-JTD   Doc 1465-2   Filed 06/22/21   Page 11 of 150
Case 20-12456-JTD   Doc 1465-2   Filed 06/22/21   Page 12 of 150
Case 20-12456-JTD   Doc 1465-2   Filed 06/22/21   Page 13 of 150
Case 20-12456-JTD   Doc 1465-2   Filed 06/22/21   Page 14 of 150             E-FILED
                                                                    5/4/2021 3:31 PM
                                                                  CLERK & MASTER
                                                        DAVIDSON CO. CHANCERY CT.
Case 20-12456-JTD   Doc 1465-2   Filed 06/22/21   Page 15 of 150
Case 20-12456-JTD   Doc 1465-2   Filed 06/22/21   Page 16 of 150
Case 20-12456-JTD   Doc 1465-2   Filed 06/22/21   Page 17 of 150
Case 20-12456-JTD   Doc 1465-2   Filed 06/22/21   Page 18 of 150
Case 20-12456-JTD   Doc 1465-2   Filed 06/22/21   Page 19 of 150
Case 20-12456-JTD   Doc 1465-2   Filed 06/22/21   Page 20 of 150
Case 20-12456-JTD   Doc 1465-2   Filed 06/22/21   Page 21 of 150
Case 20-12456-JTD   Doc 1465-2   Filed 06/22/21   Page 22 of 150
Case 20-12456-JTD   Doc 1465-2   Filed 06/22/21   Page 23 of 150             E-FILED
                                                                    5/4/2021 3:31 PM
                                                                  CLERK & MASTER
                                                        DAVIDSON CO. CHANCERY CT.
Case 20-12456-JTD   Doc 1465-2   Filed 06/22/21   Page 24 of 150
Case 20-12456-JTD   Doc 1465-2   Filed 06/22/21   Page 25 of 150
Case 20-12456-JTD   Doc 1465-2   Filed 06/22/21   Page 26 of 150             E-FILED
                                                                    5/4/2021 3:31 PM
                                                                  CLERK & MASTER
                                                        DAVIDSON CO. CHANCERY CT.
Case 20-12456-JTD   Doc 1465-2   Filed 06/22/21   Page 27 of 150
Case 20-12456-JTD   Doc 1465-2   Filed 06/22/21   Page 28 of 150
Case 20-12456-JTD   Doc 1465-2   Filed 06/22/21   Page 29 of 150
Case 20-12456-JTD   Doc 1465-2   Filed 06/22/21   Page 30 of 150
Case 20-12456-JTD   Doc 1465-2   Filed 06/22/21   Page 31 of 150
Case 20-12456-JTD   Doc 1465-2   Filed 06/22/21   Page 32 of 150
Case 20-12456-JTD   Doc 1465-2   Filed 06/22/21   Page 33 of 150
Case 20-12456-JTD   Doc 1465-2   Filed 06/22/21   Page 34 of 150
Case 20-12456-JTD   Doc 1465-2   Filed 06/22/21   Page 35 of 150
Case 20-12456-JTD   Doc 1465-2   Filed 06/22/21   Page 36 of 150
Case 20-12456-JTD   Doc 1465-2   Filed 06/22/21   Page 37 of 150
Case 20-12456-JTD   Doc 1465-2   Filed 06/22/21   Page 38 of 150
Case 20-12456-JTD   Doc 1465-2   Filed 06/22/21   Page 39 of 150
Case 20-12456-JTD   Doc 1465-2   Filed 06/22/21   Page 40 of 150
Case 20-12456-JTD   Doc 1465-2   Filed 06/22/21   Page 41 of 150
Case 20-12456-JTD   Doc 1465-2   Filed 06/22/21   Page 42 of 150
Case 20-12456-JTD   Doc 1465-2   Filed 06/22/21   Page 43 of 150
Case 20-12456-JTD   Doc 1465-2   Filed 06/22/21   Page 44 of 150
Case 20-12456-JTD   Doc 1465-2   Filed 06/22/21   Page 45 of 150
Case 20-12456-JTD   Doc 1465-2   Filed 06/22/21   Page 46 of 150
Case 20-12456-JTD   Doc 1465-2   Filed 06/22/21   Page 47 of 150
Case 20-12456-JTD   Doc 1465-2   Filed 06/22/21   Page 48 of 150
Case 20-12456-JTD   Doc 1465-2   Filed 06/22/21   Page 49 of 150
Case 20-12456-JTD   Doc 1465-2   Filed 06/22/21   Page 50 of 150
Case 20-12456-JTD   Doc 1465-2   Filed 06/22/21   Page 51 of 150
Case 20-12456-JTD   Doc 1465-2   Filed 06/22/21   Page 52 of 150
Case 20-12456-JTD   Doc 1465-2   Filed 06/22/21   Page 53 of 150
Case 20-12456-JTD   Doc 1465-2   Filed 06/22/21   Page 54 of 150
Case 20-12456-JTD   Doc 1465-2   Filed 06/22/21   Page 55 of 150
Case 20-12456-JTD   Doc 1465-2   Filed 06/22/21   Page 56 of 150
Case 20-12456-JTD   Doc 1465-2   Filed 06/22/21   Page 57 of 150
Case 20-12456-JTD   Doc 1465-2   Filed 06/22/21   Page 58 of 150
Case 20-12456-JTD   Doc 1465-2   Filed 06/22/21   Page 59 of 150
Case 20-12456-JTD   Doc 1465-2   Filed 06/22/21   Page 60 of 150
Case 20-12456-JTD   Doc 1465-2   Filed 06/22/21   Page 61 of 150
Case 20-12456-JTD   Doc 1465-2   Filed 06/22/21   Page 62 of 150
Case 20-12456-JTD   Doc 1465-2   Filed 06/22/21   Page 63 of 150
Case 20-12456-JTD   Doc 1465-2   Filed 06/22/21   Page 64 of 150
Case 20-12456-JTD   Doc 1465-2   Filed 06/22/21   Page 65 of 150
Case 20-12456-JTD   Doc 1465-2   Filed 06/22/21   Page 66 of 150
Case 20-12456-JTD   Doc 1465-2   Filed 06/22/21   Page 67 of 150
Case 20-12456-JTD   Doc 1465-2   Filed 06/22/21   Page 68 of 150
Case 20-12456-JTD   Doc 1465-2   Filed 06/22/21   Page 69 of 150
Case 20-12456-JTD   Doc 1465-2   Filed 06/22/21   Page 70 of 150
Case 20-12456-JTD   Doc 1465-2   Filed 06/22/21   Page 71 of 150             E-FILED
                                                                    5/4/2021 3:31 PM
                                                                  CLERK & MASTER
                                                        DAVIDSON CO. CHANCERY CT.
Case 20-12456-JTD   Doc 1465-2   Filed 06/22/21   Page 72 of 150
Case 20-12456-JTD   Doc 1465-2   Filed 06/22/21   Page 73 of 150
Case 20-12456-JTD   Doc 1465-2   Filed 06/22/21   Page 74 of 150
Case 20-12456-JTD   Doc 1465-2   Filed 06/22/21   Page 75 of 150
Case 20-12456-JTD   Doc 1465-2   Filed 06/22/21   Page 76 of 150
Case 20-12456-JTD   Doc 1465-2   Filed 06/22/21   Page 77 of 150
Case 20-12456-JTD   Doc 1465-2   Filed 06/22/21   Page 78 of 150
Case 20-12456-JTD   Doc 1465-2   Filed 06/22/21   Page 79 of 150
Case 20-12456-JTD   Doc 1465-2   Filed 06/22/21   Page 80 of 150
Case 20-12456-JTD   Doc 1465-2   Filed 06/22/21   Page 81 of 150             E-FILED
                                                                    5/4/2021 3:31 PM
                                                                  CLERK & MASTER
                                                        DAVIDSON CO. CHANCERY CT.
Case 20-12456-JTD   Doc 1465-2   Filed 06/22/21   Page 82 of 150
Case 20-12456-JTD   Doc 1465-2   Filed 06/22/21   Page 83 of 150
Case 20-12456-JTD   Doc 1465-2   Filed 06/22/21   Page 84 of 150
Case 20-12456-JTD   Doc 1465-2   Filed 06/22/21   Page 85 of 150
Case 20-12456-JTD   Doc 1465-2   Filed 06/22/21   Page 86 of 150
Case 20-12456-JTD   Doc 1465-2   Filed 06/22/21   Page 87 of 150
Case 20-12456-JTD   Doc 1465-2   Filed 06/22/21   Page 88 of 150
Case 20-12456-JTD   Doc 1465-2   Filed 06/22/21   Page 89 of 150
Case 20-12456-JTD   Doc 1465-2   Filed 06/22/21   Page 90 of 150
Case 20-12456-JTD   Doc 1465-2   Filed 06/22/21   Page 91 of 150
Case 20-12456-JTD   Doc 1465-2   Filed 06/22/21   Page 92 of 150
Case 20-12456-JTD   Doc 1465-2   Filed 06/22/21   Page 93 of 150
Case 20-12456-JTD   Doc 1465-2   Filed 06/22/21   Page 94 of 150
Case 20-12456-JTD   Doc 1465-2   Filed 06/22/21   Page 95 of 150
Case 20-12456-JTD   Doc 1465-2   Filed 06/22/21   Page 96 of 150
Case 20-12456-JTD   Doc 1465-2   Filed 06/22/21   Page 97 of 150
Case 20-12456-JTD   Doc 1465-2   Filed 06/22/21   Page 98 of 150
Case 20-12456-JTD   Doc 1465-2   Filed 06/22/21   Page 99 of 150
Case 20-12456-JTD   Doc 1465-2   Filed 06/22/21   Page 100 of 150
Case 20-12456-JTD   Doc 1465-2   Filed 06/22/21   Page 101 of 150
Case 20-12456-JTD   Doc 1465-2   Filed 06/22/21   Page 102 of 150
Case 20-12456-JTD   Doc 1465-2   Filed 06/22/21   Page 103 of 150
Case 20-12456-JTD   Doc 1465-2   Filed 06/22/21   Page 104 of 150
Case 20-12456-JTD   Doc 1465-2   Filed 06/22/21   Page 105 of 150
Case 20-12456-JTD   Doc 1465-2   Filed 06/22/21   Page 106 of 150
Case 20-12456-JTD   Doc 1465-2   Filed 06/22/21   Page 107 of 150
Case 20-12456-JTD   Doc 1465-2   Filed 06/22/21   Page 108 of 150
Case 20-12456-JTD   Doc 1465-2   Filed 06/22/21   Page 109 of 150
Case 20-12456-JTD   Doc 1465-2   Filed 06/22/21   Page 110 of 150
Case 20-12456-JTD   Doc 1465-2   Filed 06/22/21   Page 111 of 150
Case 20-12456-JTD   Doc 1465-2   Filed 06/22/21   Page 112 of 150
Case 20-12456-JTD   Doc 1465-2   Filed 06/22/21   Page 113 of 150
Case 20-12456-JTD   Doc 1465-2   Filed 06/22/21   Page 114 of 150
Case 20-12456-JTD   Doc 1465-2   Filed 06/22/21   Page 115 of 150
Case 20-12456-JTD   Doc 1465-2   Filed 06/22/21   Page 116 of 150             E-FILED
                                                                     5/4/2021 3:31 PM
                                                                   CLERK & MASTER
                                                         DAVIDSON CO. CHANCERY CT.
Case 20-12456-JTD   Doc 1465-2   Filed 06/22/21   Page 117 of 150
Case 20-12456-JTD   Doc 1465-2   Filed 06/22/21   Page 118 of 150
Case 20-12456-JTD   Doc 1465-2   Filed 06/22/21   Page 119 of 150
Case 20-12456-JTD   Doc 1465-2   Filed 06/22/21   Page 120 of 150
Case 20-12456-JTD   Doc 1465-2   Filed 06/22/21   Page 121 of 150
Case 20-12456-JTD   Doc 1465-2   Filed 06/22/21   Page 122 of 150
Case 20-12456-JTD   Doc 1465-2   Filed 06/22/21   Page 123 of 150
Case 20-12456-JTD   Doc 1465-2   Filed 06/22/21   Page 124 of 150
Case 20-12456-JTD   Doc 1465-2   Filed 06/22/21   Page 125 of 150
Case 20-12456-JTD   Doc 1465-2   Filed 06/22/21   Page 126 of 150
Case 20-12456-JTD   Doc 1465-2   Filed 06/22/21   Page 127 of 150
Case 20-12456-JTD   Doc 1465-2   Filed 06/22/21   Page 128 of 150
Case 20-12456-JTD   Doc 1465-2   Filed 06/22/21   Page 129 of 150
Case 20-12456-JTD   Doc 1465-2   Filed 06/22/21   Page 130 of 150
Case 20-12456-JTD   Doc 1465-2   Filed 06/22/21   Page 131 of 150
Case 20-12456-JTD   Doc 1465-2   Filed 06/22/21   Page 132 of 150
Case 20-12456-JTD   Doc 1465-2   Filed 06/22/21   Page 133 of 150
Case 20-12456-JTD   Doc 1465-2   Filed 06/22/21   Page 134 of 150
Case 20-12456-JTD   Doc 1465-2   Filed 06/22/21   Page 135 of 150
Case 20-12456-JTD   Doc 1465-2   Filed 06/22/21   Page 136 of 150
Case 20-12456-JTD   Doc 1465-2   Filed 06/22/21   Page 137 of 150
Case 20-12456-JTD   Doc 1465-2   Filed 06/22/21   Page 138 of 150
Case 20-12456-JTD   Doc 1465-2   Filed 06/22/21   Page 139 of 150
Case 20-12456-JTD   Doc 1465-2   Filed 06/22/21   Page 140 of 150
Case 20-12456-JTD   Doc 1465-2   Filed 06/22/21   Page 141 of 150
Case 20-12456-JTD   Doc 1465-2   Filed 06/22/21   Page 142 of 150
Case 20-12456-JTD   Doc 1465-2   Filed 06/22/21   Page 143 of 150
Case 20-12456-JTD   Doc 1465-2   Filed 06/22/21   Page 144 of 150
Case 20-12456-JTD   Doc 1465-2   Filed 06/22/21   Page 145 of 150
Case 20-12456-JTD   Doc 1465-2   Filed 06/22/21   Page 146 of 150
Case 20-12456-JTD   Doc 1465-2   Filed 06/22/21   Page 147 of 150             E-FILED
                                                                     5/4/2021 3:31 PM
                                                                   CLERK & MASTER
                                                         DAVIDSON CO. CHANCERY CT.
Case 20-12456-JTD   Doc 1465-2   Filed 06/22/21   Page 148 of 150
Case 20-12456-JTD   Doc 1465-2   Filed 06/22/21   Page 149 of 150             E-FILED
                                                                     5/4/2021 3:31 PM
                                                                   CLERK & MASTER
                                                         DAVIDSON CO. CHANCERY CT.
Case 20-12456-JTD   Doc 1465-2   Filed 06/22/21   Page 150 of 150
